Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 23 May 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Weathersfield 23d May 1781.
                        
                        I am sorry that the unexpected appearance of the British Fleet off the Harbour of New port deprived me of the
                            pleasure of meeting you at this place—I must refer you to His Excellency the Count de Rochambeau for the plan of
                            operations which has been settled between us and have the honor to be with very great consideration Yr Excellency’s Most
                            obt Servt.

                    